351 S.W.3d 784 (2011)
Omari JONES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95175.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 20, 2011.
Application for Transfer Denied December 6, 2011.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Omari Jones (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his amended Rule 24.035 motion. Movant argues that the motion court clearly erred in denying his claim that an insufficient factual basis existed for the plea court to accept his Alford plea.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).